DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 11/30/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 1-9 and 13-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to methods for determining cardiovascular states comprising receiving images of a finger of a user to generate a photoplethysmogram, reducing noise in the PPG data set, segmenting the denoised PPG data set with moving average segmentation, determining a processed PPG data set by averaging, extracting a set of fiducials for each segment, calculating the first, second and third derivative of the segments, determining time points corresponding to zeros of the first, second, and third derivatives, determining values of the segment at these time points, determining values of the first and second and third derivatives at the time points, and further determining a cardiovascular state of the patient based on the fiducials.

The closest prior art of record is Ortlepp (US 2018/01 46865) in view of Sinha etal (US 2016/0360980) (“Sinha”) and further in view of Vadrevu et al ("A robust pulse onset and peak detection method for automated PPG signal analysis system." JEEE Transactions on Instrumentation and Measurement 68.3 (2018): 807-81 7.) (“Vadrevu”) and further in view of 
Ortlepp generates photoplethysmography signals of a body region, reduces noise in the PPG signals by prefiltering, extracts fiducials from the processed PPG signals, determines a position of a patient cardiovascular manifold, relating heart function and vascular system based on the fiducials, and determines blood pressure of the patient. 
Sinha teaches gathering PPG from a finger by an imaging unit.
Vadrevu teaches the preprocessing steps of PPG signals includes a filter, empirical mode decomposition, and segmenting the PPG signals using moving average segmentation.
Lee teaches that a preprocessing moving average filter comprises a set number of segments.
Chen teaches the steps of empirical mode decomposition.
Huang teaches the application of enhanced empirical mode decomposition.
Baik teaches that a blood pressure estimation may be done based on population data.
Hosaka teaches a model relating heart function, the nervous system, and the vascular system of a subject.
Bader supports that the nervous system can be represented by the parameter in Hosaka.

Yet their combined efforts do not fairly teach or suggest choosing the set of fiducials for determining a cardiovascular state as the amplitude values in the processed plethysmography signal that correspond in time to the first four time points that have an amplitude of zero in the 
the amplitude values in the first derivative of the processed plethysmography signal that correspond in time to the first four time points that have an amplitude of zero in the first derivative and the first four time points that have an amplitude of zero in the second derivative, 
the amplitude values in the second derivative of the processed plethysmography signal that correspond in time to the first four time points that have an amplitude of zero in the first derivative and the first four time points that have an amplitude of zero in the second derivative, 

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791